OPINION — AG — (1) CUSTER COUNTY, UNDER THE FACTS AS OUTLINED BY YOU, IS NOT LEGALLY LIABLE FOR SUCH CLAIMS FOR MEDICAL SERVICES RENDERED. HOWEVER, THE BOARD OF COUNTY COMMISSIONERS HAS THE RIGHT, IF IT SO CHOOSES AND IF FUNDS PROVIDED BY LAW FOR SUCH PURPOSE ARE AVAILABLE, TO EXAMINE THE FACTS, TO DETERMINE WHETHER THE SUBJECT IN QUESTION WAS IN FACT AN INDIGENT PERSON WHEN SUCH SERVICES WERE GIVEN HIM, AND TO RATIFY THE WHEN SUCH HOSPITAL SERVICES WERE GIVEN HIM, AND TO RATIFY THE ACTS OF THE HOSPITAL AND THE PHYSICIAN AND ALLOW THEIR CLAIMS IF SUCH DETERMINATION BE IN THE AFFIRMATIVE. (2) IF THE COUNTY COMMISSIONER CHOOSE TO ALLOW THE CLAIMS, THEN THEY SHOULD BE PAID FROM THE FUNDS SET ASIDE BY THE COUNTY TO PERMIT THE COUNTY COMMISSIONERS TO CARRY OUT ITS DUTIES AS OVERSEERS OF THE POOR.  CITE: 56 O.S. 1961 31 [56-31], 56 O.S. 1961 32 [56-32] (CHARLES OWENS)